Fidelity Bond Coverage Underwriter:Continental Casualty Company Period for which premiums have been paid: From 12:01 a.m. on 8/19/2013 to 12:01 a.m. on 8/19/2014. Policy Number:169906855 Company Coverage Premium* Advisors’ Inner Circle Fund Advisors’ Inner Circle Fund II Bishop Street Funds Causeway Capital Management Trust CNI Charter Funds SEI Alpha Strategy Portfolios LP SEI Liquid Asset Trust SEI Tax Exempt Trust SEI Daily Income Trust SEI Institutional International Trust SEI Institutional Managed Trust SEI Asset Allocation Trust SEI Institutional Investments Trust Adviser Managed Trust New Covenant Funds SEI Structured Credit Fund, L.P. * SEI service entities bear 20% of the total cost of $214,750 or $42,950 leaving $171,800 to be distributed among insured funds.
